Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of Group I encompassing claims 1-28 and methyl dihydrojasmonate as elicitor species and cannabinoids as the metabolite species in the reply filed on 02/17/2022.
Status of Examination
	Claims 1-29 are pending, claims 7 and 29 are withdrawn and claims 1-6 and 8-28 are currently under examination.
	Applicant claims a method of altering metabolite levels, such as cannabinoid levels, in a Cannabis spp. plant or plant part by applying effective amount of an elicitor, such as methyl dihydrojasmonate alone or in combination with salicylate.  The metabolite may be cannabidiolic acid and the methyl dihydrojasmonate may be applied at a concentration of 1-10 mM, about 7.5 mM or about 4.25 mM.  The composition may also contain a surfactant adjuvants, such a polysorbate-20.  The composition may be applied as a root drench or as a foliar spray.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-14, 17-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Key (US 2019/0059371 A1, of record), as evidenced by Dobbs et al. (Angewandte Chemie International Edition, 39.11 (2000): 1992-1995).
The scope of Applicant’s claims was discussed above.
Regarding claim 1, Key discloses applying an amount of the elicitor methyl jasmonate or a derivative thereof to a plant or plant part in an amount effective to alter a plant metabolite, wherein the plant is Cannabis spp. (claims 1-3, para [0028]-[0032]).  As evidenced by Dobbs et al., methyl dihydrojasmonate is a derivative of methyl jasmonate and can be derived from methyl jasmonate through a hydrogenation step (pg 1992, col 1, para 1) and thus Key’s disclosure of a methyl jasmonate derivative reads on methyl dihydrojasmonate.  Consequently, the disclosure of Key, as evidenced by Dobbs et al., anticipates claim 1.
Regarding claim 2, Key discloses the elicitor may be applied to flowers (i.e. inflorescence) (para [0023]), and thus anticipates claim 2.
Regarding claims 3-6 and 28, Key discloses that levels of metabolites are increased in cannabis plants in response to elicitors applied thereto (claims 1, para [0022]-[0023]). Key disclose that cannabinoids are these metabolites and that cannabidiolic acid and cannabidiol are increased in response to application of the elicitor, and specifically disclose that cannabidiol and cannabidiolic acid is increased compared to control, rendering an increase of cannabidiol and cannabidiolic acid in response to application of methyl dihydrojasmonate easily envisaged (para [0028], cannabis plant as well as provide a reduction in content variability of the metabolite in a population of Cannabis spp. plant is deemed a natural property of this compound.  As a result, the disclosure of Key, which teaches applying a methyl jasmonate derivative (i.e. methyl dihydrojasmonate) to a cannabis spp. plant in amounts effective to increase a metabolite of the plant would naturally have resulted in an increase in cannabidiol and cannabidiolic acid compared to levels of the same in non-treated plants as well as a reduction of the content variability of a metabolite in a population of Cannabis spp. plants. See Par Pharmaceutical, Inc. v. Twi Pharmaceuticals, Inc., 773 F.3d 1186 (Fed Cir. 2014).  Thus, the disclosure of Key also anticipates the limitations of claims 3-6 and 28.
In regards to claims 11-13, Key discloses the addition of a polysorbate-20 surfactant (Tween-20) to the composition (para [0024], [0029], [0045]), thus anticipating claims 11-13.
In regards to claims 14 and 24-25, Key discloses applying a methyl jasmonate derivative (i.e. methyl dihydrojasmonate) with another elicitor, such as the salicylic acid (claim 7), and thus anticipates claims 14 and 24-25.
In regards to claim 17, Key discloses applying the composition to flowers and thus anticipates the applicant after flower onset (para [0026]).
In regards to claims 18-21, Key discloses carrying out a plurality of applications that are separated by 14 days (para [0037]), and thus anticipates the limitations of claims 18-21.

In regards to claim 27, Key discloses that the salicylate may be applied with the methyl jasmonate derivative simultaneously (claims 1 and 7, para [0029]), thus anticipating the limitation of claim 27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Key (US 2019/0059371 A1, of record), as evidenced by Dobbs et al. (Angewandte Chemie International Edition, 39.11 (2000): 1992-1995).
Applicant Claims
The scope and content of Applicant’s claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Key, as evidenced by Dobbs et al., anticipate the methods of claims 1-6, 11-14, 17-25 and 27-28, as discussed above.  Key further exemplifies concentrations of methyl 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Key, as evidenced by Dobbs et al., anticipate the methods of claims 1-6, 11-14, 17-25 and 27-28, as discussed above, but fails to exemplify concentrations of methyl dihydrojasmonate at about 7.5 mM and about 4.25 mM or concentrations of salicylic acid between 1-10 mM.  By exemplifying concentrations of the methyl dihydrojasmonate derivative methyl jasmonate and salicylic acid that overlap or closely abut the claimed concentration ranges cures the deficit.
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	In regards to the concentration of methyl dihydrojasmonate of being between 1-10 mM, about 7.5 mM and about 4.25 mM, as Key exemplifies a concentration of the nearly identical methyl jasmonate at 7.5 mM, which compound only differs by a single unsaturated bound on the pentyl group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize this same concentration for the methyl jasmonate derivative, methyl dihydrojasmonate.  Based upon the close structural similarities between the two compounds and the teachings in Key that the methyl jasmonate derivative is provided in an amount that effective to induce increased levels of the desired metabolites, one of ordinary skill in the art would have had a reasonable expectation of success utilizing 7.5 mM and achieving this goal.  Regarding the concentration of methyl dihydrojasmonate of 4.25 mM and salicylic acid of at least 1 mM, a prima facie case of obviousness exists wherein the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985) (holding that a rejection of a claim directed to an alloy of titanium “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium was proper); MPEP § 2144.05.  In the instant scenario, the concentrations only differ by about 0.5 mM, and one of ordinary skill in the art would have had an expectation that such differences in concentrations would still have elicited changes in plant metabolite levels, especially as the claims require only some degree of change in metabolite levels, even if it is minute.  Furthermore, the amount of elicitor is a result effective variable that effects the change in metabolite levels in the plant and thus the claimed amounts would have been prima facie obvious over routine optimization of the amounts of methyl dihydrojasmonate and salicylic acid until the desired metabolite level change was obtained, absent evidence to the contrary. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-6, 8-14 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Key (US 2019/0059371 A1, of record), as evidenced by Dobbs et al. (Angewandte Chemie International Edition, 39.11 (2000): 1992-1995) as applied to claims 1-6, 8-14 and 17-28 above, and further in view of Lubell et al. (HortTechnology, 28.6 (2018): 743-747).
Applicant Claims
The scope and content of Applicant’s claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Key, as evidenced by Dobbs et al., suggest the methods of claims 1-6, 8-14 and 17-28, as discussed above.  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Key, as evidenced by Dobbs et al., suggest the methods of claims 1-6, 8-14 and 17-28, as discussed above, but fail to specifically teach including 1-methylcyclopropene in the composition.  The teachings of Lubell et al. help to cure this deficit.
Lubell et al. teach that female Cannabis plants are preferred because female inflorescences accumulate significantly greater concentrations of cannabinoid substances (abstract, pg 743).  As a result, it is advantageous to provide all female seed which is produced by female plants that develop male flowers and produce genetically female pollen (abstract).  To this end, Lubell et al. applies silver thiosulfate to female hemp plants, which blocks ethylene resulting in the development of male flowers on the female hemp plants (pg 745).  Lubell et al. also suggests that 1-methylcyclopropene could also be used to achieve this results as it is likewise a compound known for blocking ethylene perception (pg 745-746). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Key and Lubell et al., because they are both related to providing ways in which to provide increased amounts of cannabis metabolites in these plants.  Furthermore, it would have been obvious to one of ordinary skill in the art to include 1-methylcyclopropene within this composition in order to provide a way to generate female seeds which can be grown into female cannabis plants which will produce greater content of cannabinoids in their inflorescence.  Based upon the suggestion of Lubell et al., one of ordinary skill in the art would have had a reasonable expectation of success in achieving this. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-17 of U.S. Patent No. 11,147271 B2 (hereinafter ‘271) in view of Key, Dobbs et al. and Lubell et al.  Claims 1-7 and 9-17 of ‘271 disclose a method of increasing a content of cannabinoid, such as cannabidiolic acid, in Cannabis plant¸ by applying 7.5 mM of methyl jasmonate via foliar spray or root drench.  The application may be made more than once and with salicylic acid, but fails to specifically teach the application is with methyl dihydrojasmonate, the period of time between the applications or the addition of 1-methylcyclopropene. Key teaches application of a methyl jasmonate derivative, application at 14 day intervals, Dobbs evidences Key’s disclosure encompasses methyl dihydrojasmonate and Lubell et al. provides motivation for including the 1-methylcyclopropene in the composition.  Thus, claims 1-6 and 8-28 would have been obvious over the disclosure of ‘271, in view of the teachings of Key, Dobbs et al. and Lubell et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699